      Case: 4:21-cv-00054-DMB-JMV Doc #: 8 Filed: 05/06/21 1 of 1 PageID #: 82




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSPPI
                              GREENVILLE DIVISION



VERA JOHNSON                                                                     PLAINTIFF

V.                                                      CAUSE NO. 4:21CV00054-DMB-JMV

STATE FARM INSURANCE COMPANY                                                     DEFENDANT



                           ORDER STAYING CERTAIN PROCEEDINGS

       This case comes before the Court pursuant to L.U.CIV.R. 16(b)(1)(B). The rule provides that

               [a] motion to remand . . . will stay the attorney conference and disclosure
               requirements and all discovery not relevant to the remand . . . issue and
               will stay the parties’ obligation to make disclosures pending the court’s
               ruling on the [remand] motion[]. . . .

       Plaintiff filed a motion to remand [7] on May 6, 2021. Accordingly, the proceedings enumerated

in Local Rule 16(b)(1)(B), along with the case management conference, are STAYED pending a decision

on the motion to remand.

       THIS, the 6th day of May, 2021.



                                                /s/ Jane M. Virden
                                                U.S. Magistrate Judge
